Case 1:20-cv-00070-SPW Document 32 Filed 07/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

Case No. CV 20-70-BLG-SPW
BO KOMBOL, individually and on behalf

of other persons similarly situated,

Plaintiff,

ORDER
VS.

ALLSTATE INSURANCE COMPANY;
and DOES 1-100,

Defendants.

 

 

Currently pending before this Court is Defendants’ Motion to Dismiss (Doc.
24). The Motion is not yet fully briefed. A decision on that motion could
eliminate the need for a preliminary pretrial conference and the related disclosures,
depending on the ruling of the Court. In addition, the parties have filed a

Stipulated Joint Proposed Discovery Plan and Phase I Scheduling Order (Doc. 26).

Therefore,

IT IS HEREBY ORDERED that the Preliminary Pretrial Conference set
for Wednesday, July 29, 2020 at 1:30 p.m. is hereby VACATED until such time
that the Court rules on Defendants’ pending Motion to Dismiss. Pursuant to the

Court’s Order (Doc. 27), the Court will consider the parties’ Joint Proposed
Case 1:20-cv-00070-SPW Document 32 Filed 07/29/20 Page 2 of 2

Discovery Plan and Phase I Scheduling Order (Doc. 26) following its ruling on the

Motion to Dismiss.

The Clerk of Court is directed to notify the parties of the making of this

Order.

oo

7} pian
DATED this _¢7 day of July, 2020.

  

  

    
 

vB ¢
eo Se
fe kts

SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE

Order -2
